UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
WESTERN WATERSHEDS PROJECT, et al., )
                                          )
      Plaintiffs,                         )
                                          )
             v.                           )                 Case No. 20-cv-00860 (APM)
                                          )
DAVID L. BERNHARDT, et al.                )
                                          )
      Defendants.                         )
_________________________________________ )
                          MEMORANDUM OPINION AND ORDER

I.     INTRODUCTION

       Plaintiffs are a group of non-profit conservation organizations that brought this action to

challenge a 2019 Biological Opinion and Incidental Take Statement issued by the U.S. Fish and

Wildlife Service, which allows for the lethal removal of 72 grizzly bears from the Upper Green

River Area Rangeland Project—the UGRA Project—over the next ten years. Plaintiffs also

contest a portion of the 2019 Biological Opinion that allows ranchers to move their cattle through

the Kendall Warm Springs enclosure within the UGRA Project—the sole habitat area of the

Kendall Warm Springs dace, an endangered fish species.

       Before the court is Plaintiffs’ Motion for Preliminary Injunction. Plaintiffs ask the court

to enjoin all lethal removal of grizzly bears from the UGRA Project allotments and all herding of

cattle through the Kendall Warm Springs enclosure during the pendency of this case. The court

denied Plaintiffs’ Motion by Order dated June 12, 2020. This Memorandum Opinion provides the

reasons for the court’s ruling.
II.      LEGAL BACKGROUND

         A.       The Endangered Species Act

         Congress enacted the Endangered Species Act (“ESA”) in 1973, “to provide a means

whereby the ecosystems upon which endangered species and threatened species depend may be

conserved” and “to provide a program for the conservation of such endangered species and

threatened species.” 16 U.S.C. § 1531(b). Under Section 4 of the ESA, the Secretary of the

Interior or the Secretary of Commerce—depending on the species at issue—is instructed to

“determine whether any species is an endangered or a threatened species” based on five factors 1

and must make that determination “solely on the basis of the best scientific and commercial data

available.” Id. § 1533(a)(1), (b)(1). The Secretary should also take into account any efforts being

made by a state “to protect such species.” Id. § 1533(b)(1). An “endangered species” is defined

as “any species which is in danger of extinction throughout all or a significant portion of its range.”

Id. § 1532(6). “[T]hreatened species” means “any species which is likely to become an endangered

species within the foreseeable future throughout all or a significant portion of its range.” Id.

§ 1532(20).

         Section 9 of the ESA prohibits the “taking” of any endangered species.

Id. § 1538(a)(1)(B). To “take” means to “harass, harm, pursue, hunt, shoot, wound, kill, trap,

capture, or collect, or to attempt to engage in any such conduct.” Id. § 1532(19). “Harm” is further

defined as “an act which actually kills or injures wildlife,” including actions that result in


1
  The Secretary shall by regulation . . . determine whether any species is an endangered species or a
threatened species because of any of the following factors:
         (A) the present or threatened destruction, modification, or curtailment of its habitat or
             range;
         (B) overutilization for commercial, recreational, scientific, or educational purposes;
         (C) disease or predation;
         (D) the inadequacy of existing regulatory mechanisms; or
         (E) other natural or manmade factors affecting its continued existence.
16 U.S.C. § 1533(a)(1).

                                                          2
“significant habitat modification or degradation where it actually kills or injures wildlife by

significantly impairing essential behavioral patterns, including breeding, feeding or sheltering.”

50 C.F.R. § 17.3.    The prohibition on taking of endangered species applies to individuals,

corporations, state and federal agencies, government employees, and state and local governments.

16 U.S.C. § 1532(13).

       Once a species is listed as endangered or threatened, Section 7 requires that federal

agencies consult with the relevant Secretary to “insure that any action authorized, funded, or

carried out by such agency . . . is not likely to jeopardize the continued existence of any endangered

or threatened species or result in the destruction or adverse modification of habitat of such species.”

Id. § 1536(a)(2). As part of the consultation process, the acting agency must make a biological

assessment to determine the impact of the proposed action on any listed species. Id. § 1536(c)(1).

If the biological assessment determines that a proposed action is likely to adversely affect a listed

species, the agency must participate in a formal consultation with the United States Fish and

Wildlife Service (“FWS”). 50 C.F.R. § 402.14(a), (b)(1). During the consultation process, FWS

must take a number of factors into consideration, including: (1) “[r]eview[ing] all relevant

information provided by the Federal agency or otherwise available,” including “an on-site

inspection of the action area”; (2) “[e]valuat[ing] the current status . . . of the listed species”;

(3) “[e]valuat[ing] the effects of the action and cumulative effects on the listed species”; and

(4) “us[ing] the best scientific and commercial data available.” Id. § 402.14(g). The agency has

an obligation to provide FWS with the “best scientific and commercial data available” to it,

including any “studies or surveys” conducted by the agency. Id. § 402.14(d). At the conclusion

of the consultation, FWS must issue a biological opinion detailing “how the agency action affects

the species or its critical habitat” and whether it will “jeopardize the continued existence of the



                                                  3
any endangered or threatened species.” 16 U.S.C. § 1536(a)(2), (b)(3)(A); 50 C.F.R. § 402.14(g).

If FWS makes a “no jeopardy” finding, it may allow for incidental take of the species.

16 U.S.C. § 1536(b)(4). Section 7 also requires an “incidental take statement,” which “specifies

the impact of such incidental taking on the species.”            Id. § 1536(b)(4)(C)(i); see also

50 C.F.R. § 402.14(g)(7). In some situations, an agency must re-initiate Section 7 consultation.

See 50 C.F.R. § 402.16.

       B.      The National Forest Management Act

       The National Forest Management Act of 1976 (“NFMA”) establishes a framework for the

United States Forest Service (“USFS”), an agency of the Department of Agriculture, to “develop,

maintain, and . . . revise land and resource management plans for units of the National Forest

System.” 16 U.S.C. § 1604(a). USFS “develops land and resource management plans pursuant to

NFMA, and uses the[ ] forest plans to ‘guide all natural resource management activities,’ including

use of the land for ‘outdoor recreation, range, timber, watershed, wildlife and fish, and

wilderness.’” Ohio Forestry Ass’n, Inc. v. Sierra Club, 523 U.S. 726, 729 (1998) (quoting

36 C.F.R. § 219.1(b) (1997)); 16 U.S.C. § 1604(e)(1)); see also Hammond v. Norton, 370 F. Supp.

2d 226, 236 (D.D.C. 2005). In developing a forest plan, USFS “must take both environmental and

commercial goals into account.” Ohio Forestry, 523 U.S. at 729. Then, USFS “analyzes and

authorizes site-specific projects consistent with the governing plan.” Montanans for Multiple Use

v. Barbouletos, 568 F.3d 225, 227 (D.C. Cir. 2009); see also Ohio Forestry, 523 U.S. at 730;

16 U.S.C. § 1604(i) (“Resource plans and permits, contracts, and other instruments for the use and

occupancy of National Forest System lands shall be consistent with the land management plans.”).




                                                4
III.     FACTUAL BACKGROUND

         A.       The Upper Green River Area Rangeland Project

         In October 2019, USFS authorized the Upper Green River Area Rangeland Project, which

allows livestock grazing on six allotments in western Wyoming. Pls.’ Mot. for Preliminary

Injunction, ECF No. 15, Mem. of P. & A. in Supp. of Pls.’ Mot. for Preliminary Injunction, ECF

No. 15-1 [hereinafter Pls.’ Mot.], Ex. 1, UGRA Project Record of Decision, ECF No. 15-6

[hereinafter UGRA Record of Decision]; see also Pls.’ Mot., Ex. 3, Upper Green River Area

Rangeland Project Final Environmental Impact Statement, ECF No. 16-1 [hereinafter UGRA

FEIS]; Fed. Defs.’ Opp’n to Pls.’ Mot. for Preliminary Injunction, ECF No. 26 [hereinafter Fed.

Defs.’ Opp’n], Decl. of Chad Hayward, ECF No. 26-1 [hereinafter Hayward Decl.], ¶ 4. 2 The

project area spans 170,643 acres and is located within the Greater Yellowstone Ecosystem

(“GYE”). UGRA Record of Decision at 2; Hayward Decl. ¶ 4. The GYE is a 9,209-square mile

region that spreads across northwest Wyoming and parts of Idaho and Montana. Compl., ECF No.

1 [hereinafter Compl.], ¶ 44; see also Pls.’ Mot., Ex. 2, 2019 Biological Opinion and Incidental

Take Statement, ECF No. 15-7 [hereinafter 2019 BiOp], at 15. The ecosystem is made up of

national forests, wildlife refuges, public, private, and tribal lands, and the Yellowstone and Grand

Teton national parks. Compl. ¶ 44 (citing Greater Yellowstone Ecosystem, NAT’L PARK SERV.,

https://www.nps.gov/yell/learn/nature/greater-yellowstone-ecosystem.htm (last updated Dec. 12,

2019)); see also 2019 BiOp at 15–16. There are 19 Term Grazing Permits for the project area, and

a total of 7,765 cattle are permitted on the allotments from June 16 through October 15. Hayward




2
  Because this is an administrative review case involving a preliminary injunction, the court may consider the extra-
record declarations attached to the parties’ briefing. See Am. Rivers v. U.S. Army Corps of Eng’rs, 271 F. Supp. 2d
230, 247 (D.D.C. 2003) (citing Esch v. Yeutter, 876 F.2d 976, 991 (D.C. Cir. 1989)).

                                                         5
Decl. ¶ 5–6. To date, for the 2020 grazing season permittees have been authorized to graze a total

of 6,598 cattle. Id. ¶ 6.

        B.       The Grizzly Bear in the Upper Green River Area Rangeland Project

        In the 1970s, the grizzly bear population in the United States had dwindled to a fraction of

its original size due to hunting, government-sponsored eradication efforts, and habitat loss. Compl.

¶ 41 (citing Ex. 5, Grizzly Bear Recovery Plan (1993), ECF No. 15-9, 3 p. ii). Fewer than 1,000

bears remained. Id.; see also 2019 BiOp at 13. In response, the Department of the Interior formed

the Interagency Grizzly Bear Study Team (“IGBST”) in 1973, for monitoring and research of the

species. Id. ¶ 45. (citing Interagency Grizzly Bear Study Team, UNITED STATES GEOLOGICAL

SURVEY,                        https://www.usgs.gov/science/interagency-grizzly-bear-study-team?qt-

science_center_objects=0#qt-science_center_objects (last visited June 18, 2020) [hereinafter

Interagency Grizzly Bear Study Team Overview]). The IGBST now consists of scientists and

biologists from FWS, USFS, the United States Geological Survey, the National Park Service, the

Eastern Shoshone and Northern Arapaho Tribal Fish and Game Department, and the state wildlife

agencies of Wyoming, Idaho, and Montana. Interagency Grizzly Bear Study Team Overview. In

1983, the Interagency Grizzly Bear Committee (“IGBC”) was formed to “ensure recovery of viable

grizzly bear populations and their habitat in the Lower 48 states through interagency coordination

of policy, planning, management, and research.” About the IGBC, INTERAGENCY GRIZZLY BEAR

COMMITTEE, http://igbconline.org/about-us/ (last visited June 18, 2020).4 The IGBC consists of

representatives from the same agencies as the IGBST. Id. The leader of the IGBST “serves as a


3
  Available at: https://www fws.gov/mountain-prairie/es/species/mammals/grizzly/Grizzly_bear_recovery_plan.pdf.
4
  The court may take judicial notice of documents provided on official government websites. See, e.g., Democracy
Forward Found. v. White House Office of Am. Innovation, 356 F. Supp. 3d 61, 62 n.2 (D.D.C. 2019) (“[J]udicial
notice may be taken of government documents available from reliable sources.”); Kelleher v. Dream Catcher, L.L.C.,
221 F. Supp. 3d 157, 160 n.2 (D.D.C. 2016) (“Courts in this jurisdiction have frequently taken judicial notice of
information posted on official public websites of government agencies.” (quoting Pharm. Research & Mfrs. of Am. v.
U.S. Dep’t of Health & Human Servs., 43 F. Supp. 3d 28, 34 (D.D.C. 2014))).

                                                        6
technical and science advisor to the Interagency Grizzly Bear Committee and its Yellowstone

Ecosystem Subcommittee.” Interagency Grizzly Bear Study Team Overview. “In an effort to

facilitate consistency in the management of grizzly bear habitat within and across ecosystems, the

Interagency Grizzly Bear Guidelines were developed by the [IGBC]” in 1986 “for use by land

managers.” 2019 BiOp at 17. Guidelines were developed for each of the five grizzly bear

ecosystems, including the GYE. Id. The Guidelines were revised in 2007 and 2017. See 2019

BiOp at 17–18; Fed. Defs.’ Opp’n at 12.

           The grizzly bear was first listed as a threatened species under the ESA in 1975. Compl.

¶ 42 (citing 40 Fed. Reg. 31,736 (July 28, 1975)). Since receiving federal protection, the grizzly

bear population has grown to more than 2,000 individuals. Id. ¶ 43 (citing 2019 BiOp at 13–14).

Today’s grizzly bear population is spread among five distinct population areas, one of which is the

GYE. Id. ¶ 43 (citing 2019 BiOp at 13–14). As of 2017, an estimated 718 grizzly bears live in

the GYE. Id. ¶ 53 (citing Yellowstone Grizzly Bear Investigations 2017, Annual Report of the

Interagency Grizzly Bear Study Team, p. 2 (2017) 5); see also 2019 BiOp at 14.

           Grizzly bears have large home ranges—for females it is typically an area of 81 square

miles, and for males 309 square miles. Compl. ¶ 47 (citing 2019 BiOp at 12). Based on the GYE

bear population and habitat, the IGBST identified a “Primary Conservation Area” as well as

adjacent areas “where occupancy by grizzly bears is anticipated and acceptable.” Compl. ¶ 52

(quoting 2016 Conservation Strategy for the Grizzly Bear in the Greater Yellowstone Ecosystem,

at 1 6). The Primary Conservation Area and adjacent areas make up the Demographic Monitoring

Area for the GYE bears.             Id.   Based on the estimated grizzly bear population within the

Demographic Monitoring Area, FWS set mortality thresholds of 9 percent for independent female


5
    Can be found in the partial administrative record at FS-PAR-003745–FS-PAR-003890.
6
    Available at: http://igbconline.org/wp-content/uploads/2016/03/161216_Final-Conservation-Strategy_signed.pdf.

                                                          7
bears, 9 percent for dependent young, and 20 percent for independent males. Id. ¶ 54 (citing

Grizzly Bear Recovery Plan, Supplement: Revised Demographic Recovery Criteria for the

Yellowstone Ecosystem (May 4, 2017) [hereinafter 2017 Grizzly Bear Recovery Plan

Supplement], at 6 7). Under FWS’s Revised Demographic Recovery Plan, “[i]f mortality limits are

exceeded for any sex/age class for three consecutive years and any annual population estimate falls

below 612 . . . , the IGBST will produce a Biology and Monitoring Review to inform the

appropriate management response.” 2017 Grizzly Bear Recovery Plan Supplement at 5; see also

2019 BiOp at 18.

           C.      Section 4(d) Rule

           Grizzly bear taking, broadly speaking, is authorized by regulation. Under section 4(d) of

the ESA, “the Secretary shall issue such regulations as he deems necessary and advisable to

provide for the conservation of [threatened] species,” and “may by regulation prohibit” taking or

other activities forbidden under Section 9. 16 U.S.C. § 1533(d). In 1975, pursuant to its Section

4(d) power, FWS promulgated a regulation that prohibited the taking of grizzly bears as a

threatened species, except in certain limited situations. 50 C.F.R. § 17.40(b). For example, grizzly

bears “may be taken in self-defense or in defense of others” or for “scientific or research activities.”

Id. § 17.40(b)(1)(i)(B), (D). Most relevant to this case, the regulation allows the “[r]emoval of

nuisance bears,” meaning a “grizzly bear constituting a demonstrable but non immediate threat to

human safety or committing significant depredations to lawfully present livestock, crops, or

beehives.” Id. § 17.40(b)(1)(i)(C). Such bears may be taken, however, only if: (1) “It has not been

reasonably possible to eliminate such threat or depredation by live-capturing and releasing”;

(2) “[t]he taking is done in a humane manner by authorized Federal, State, or Tribal authorities,



7
    Available at: https://ecos.fws.gov/docs/recovery_plan/GYE_RP_Supplement_2017_final.pdf.

                                                        8
and in accordance with current interagency guidelines”; and (3) “[t]he taking is reported within

5 days of occurrence” to FWS. Id. The regulations are not limited to grizzly bears in a particular

geographic area and, therefore, apply within the GYE and the Upper Green River Area Rangeland

Project. See generally id. § 17.40(b).

       D.      2019 Biological Opinion and Incidental Take Statement

       On April 29, 2019, FWS issued a Biological Opinion for the Effects to the Grizzly Bear

from the Upper Green River Area Rangeland Project. See 2019 BiOp. The Biological Opinion

followed a final environmental impact statement, which “evaluate[d] and authorize[d] continued

livestock grazing” in the six Upper Green River allotments. Id. at ii. The final environmental

impact statement proposed using “livestock management strategies” to “maintain or improve

resource conditions,” and also included “a variety of Conservation Measures designed to avoid

and minimize adverse effects to the threatened grizzly bear.” Id.; see also UGRA FEIS.

       The environmental impact statement, prepared by the Pinedale Ranger District of the

Bridger-Teton National Forest, is several hundred pages long and provides various options for

grazing plans and the impact of those plans, including the effects on wildlife within the Project

area. See generally UGRA FEIS. Ultimately, it recommends a management plan for the Project

area. Id. at PDF pp. 9–10. The impact statement addresses in great detail the effects of the Project

on grizzly bears, see, e.g., id. at 17–18, 146–48, 152–54, 311–31, and “includes a variety of

Conservation Measures designed to avoid and minimize adverse effects to the threatened grizzly

bear,” 2019 BiOp at ii. Critically, for purposes of this case, the statement observes that the

“[s]urvival of adult female grizzly bears in the [GYE] is most important factor influencing

population trend.” UGRA FEIS at 316.




                                                 9
        The Biological Opinion concludes “that the anticipated adverse effects resulting from the

issuance of grazing permits by the Forest [Service] for the [UGRA] Project . . . will not jeopardize

the continued existence of the grizzly bear.” 2019 BiOp at ii. And “[b]ased on population trends

and the number of removals over the last nine years, the incidental take statement (ITS) exempts

a total of 72 grizzly bear mortalities over the 10-year timeframe of the proposed action.” Id.

The Biological Opinion provides “for review within consecutive 3-year periods . . . to evaluate the

accuracy of [FWS’s] estimates and, if necessary, to consider whether additional conservation

actions are advisable.” Id. The Biological Opinion also sets forth a number of conservation

measures to help prevent conflicts between livestock and grizzly bears, id. at 7–8, looks at

historical data for grizzly mortalities, id. at 20, and evaluates threats to the bear population, id. at

22–25. It considers past numbers of management removals, id. at 31, 36, 38, and predicts future

removals over the next decade, id. at 44. Importantly, the Biological Opinion describes various

strategies that can be implemented to deal with depredating bears before resorting to a lethal

removal. Id. at 34–35. FWS concludes that the anticipated level of grizzly bear mortality will

keep the population within the “demographic recovery criterion” and mortality thresholds, and

accordingly made a “no jeopardy” finding for the Project. Id. at 46.

        The Incidental Take Statement included with the Biological Opinion analyzes the expected

incidental take resulting from the project and sets forth three terms and conditions, which the USFS

“must comply with” “[i]n order to be exempt from the prohibitions of Section 9 of the ESA.” Id.

at 50. The terms and conditions require:

                T&C1. If the amount of grizzly bears that are lethally removed
                related to grazing activities on the Allotments exceed the 3-year
                period as described above, the Forest will contact the Service to
                evaluate the circumstances, re-evaluate our assumptions, and
                discuss the adequacy of existing mechanisms to minimize take.



                                                  10
              T&C2. The Forest will contact the Service if and when the amount
              of incidental take is reached.

              T&C3. The Forest will, in coordination with the Service, annually
              (or more often as necessary) review the effectiveness of the Forest's
              Conservation Measures and other management efforts outlined in
              the 2019 Biological Assessment as they apply to the Allotments and
              describe the progress of the proposed action, including impacts to
              the grizzly bear (50 CFR 402.14(l)(3)). This review shall consider
              adverse effects resulting from Project activities, including grizzly
              bear and grazing conflicts and resolutions for these Allotments
              within the Forest, and will be in writing.

Id.

       In October 2019, FWS released a Record of Decision for the UGRA Project, which

provided that “livestock grazing will continue to be authorized” on the six allotments. UGRA

Record of Decision at 5. The decision details the expected threats to the grizzly bear population

and provides guidelines for preventing depredation. Id. at 20–21, 25–26.

       E.     The Kendall Warm Springs Dace

       The Kendall Warm Springs dace is a small fish that lives in the Kendall Warm Springs

within the Bridger-Teton National Forest. Compl. ¶ 124 (citing UGRA FEIS at 275). It is found

nowhere else in the world. Id. The Kendall Warm Springs dace has been considered “endangered”

since 1970. Id. ¶ 125 (citing 35 Fed. Reg. 16,047 (Oct. 13, 1970)). In 1973, FWS “grandfathered”

the endangered status of the dace following the enactment of the ESA. Id. (citing 39 Fed. Reg.

1171, 1175 (Jan. 4, 1974)).

       The Kendall Warm Springs is a 328-yard tributary to the Green River warmed to a

temperature of 85 degrees Fahrenheit by thermal steps. Id. ¶ 126 (citing UGRA FEIS at 275). The

dace “use various habitats within the channel,” including the “shallow pool habitat in the main

channel” and “slower channel margin habitat.” UGRA FEIS at 275. “Aquatic vegetation” in the




                                               11
tributary provides important “hiding cover” for the fish. Id. Small pools are also considered

“valuable habitat.” Id.

       USFS maintains a fence around the Kendall Warm Springs to exclude grazing livestock.

Compl. ¶ 129 (citing UGRA FEIS at 289). Cattle are, however, permitted to cross the enclosure

when they are being “actively herded” by UGRA Project permit holders. Id.; UGRA FEIS at 289;

UGRA Record of Decision at 55. USFS has noted that “[w]hen cattle are being herded through

the exclosure, there would be some bank and channel alteration, which some believe could have a

beneficial effect to the dace habitat but could also cause dace to temporarily switch habitat, elevate

turbidity, and alter submergent vegetation cover.” UGRA FEIS at 289. USFS’s Record of

Decision for the UGRA Project notes that livestock grazing “[m]ay affect” but is “not likely to

adversely affect” the Kendall Warm Springs dace. UGRA Record of Decision at 24.

       F.      Procedural History

       Plaintiffs Western Watersheds Project, Yellowstone to Uintas Connection, and Alliance

for the Wild Rockies are three non-profit conservation groups that work to protect and restore

wildlife and their habitats throughout the western United States. Compl. ¶¶ 16–18. On March 31,

2020, Plaintiffs filed this suit against Secretary of the Interior David L. Bernhardt, the United

States Fish and Wildlife Service, and the United States Forest Service. See generally id. Plaintiffs

challenge the 2019 Biological Opinion and Incidental Take Statement for violating § 7 of the ESA.

Defendants violated the ESA, Plaintiffs allege, “by failing to consider the best scientific and

commercial data available regarding grizzly bear population dynamics and recovery in the GYE,

ignoring important aspects of the problem, arbitrarily relying on ineffective conservation measures

that lack certainty and specificity, and failing to rationally justify its exemption from ESA liability

the anticipated killing of 72 grizzly bears.” Compl. ¶¶ 8–9.



                                                  12
       Plaintiffs’ complaint also alleges violations with respect to the Kendall Warm Springs dace.

Plaintiffs claim that USFS and FWS violated the ESA by authorizing the unlawful take of the dace

and by failing to engage in formal consultation under § 7 of the ESA prior to allowing livestock

crossing at the Kendall Warm Springs enclosure. Id. ¶¶ 168–175. Such consultation would

typically result in the publication of a biological opinion or incidental take statement, but no such

publication occurred. Id. ¶ 172.

       On May 8, 2020, Plaintiffs filed a Motion for Preliminary Injunction. Pls.’ Mot. The

Motion maintains that FWS failed to consider “the most important factor regarding the recovery

and survival of the GYE grizzly bear population,” that is, “minimizing female grizzly bear

mortality,” Pls.’ Mot. at 13, and, in so doing, omitted a specific cap on the number of female

grizzlies that can be taken over the next decade, id. at 14 (“All or a majority of the bears killed

pursuant to the ITS could be female.”). As evidence that numerical limits should have been placed

on lethal removals of female grizzlies, Plaintiffs point to previous Biological Opinions authorizing

the UGRA Project. For example, in the 2013 Biological Opinion, FWS allowed the lethal take of

11 grizzly bears over a three-year period but restricted the take of female bears to three. Pls.’ Mot.

at 6 (citing Pls.’ Mot., Ex. 7, 2014 Biological Opinion, ECF No. 15-11 [hereinafter 2014 BiOp],

at 3. And one of the Terms and Conditions in the 2014 Biological Opinion directs USFS to contact

FWS “[i]f 5 or more grizzly bears are lethally removed, including 3 or more females, related to

grazing activities on the nine allotments in any given year . . . , to discuss the adequacy of existing

mechanisms to minimize additional take.” Id. at 7 (quoting 2014 BiOp at 43). Accordingly,

Plaintiffs assert that “neither the 2019 Biological Opinion nor the accompanying ITS evaluate the

effects that any proportion of lethally removed female grizzly bears among the anticipated 72

deaths might have on the UGRA Project allotments or the GYE grizzly bear population.” Id. at



                                                  13
14. This is especially important, say Plaintiffs, given FWS’s reference to the UGRA Project as a

“mortality sink” for female bears. Id. at 6 (citing UGRA FEIS at 325); see also 2019 BiOp at 30–

31. Plaintiffs ask the court to “issue an injunction against the lethal removal of grizzly bears from

the UGRA Project allotments . . . until this Court has the opportunity to issue a final decision on

the merits of this case.” Pls.’ Mot. at 25.

       Plaintiffs also seek to enjoin ranchers from herding livestock through the Kendall Warm

Springs enclosure. Id. at 25. However, since the filing of Plaintiffs’ Motion, USFS and permitted

ranchers—who intervened as defendants in this action—have agreed not to conduct cattle

crossings in the Kendall Warm Springs enclosure during the pendency of this lawsuit. Hayward

Decl. ¶ 7 (“The Forest Service will not authorize trailing through the Kendall Warm Springs

exclosure until a decision is issued in [this case]. Livestock will either be trucked over the existing

road through the enclosure or trailed around it.”); Cattle Ranchers’ Proposed Response in Opp’n

to Pls.’ Mot. for Preliminary Injunction, ECF No. 21-9 [hereinafter Cattle Ranchers’ Opp’n], at 1

n.3 (“Ranchers will agree to move their cattle around the exclosure, instead of passing through,

during the pendency of this litigation.”).

       A week after Plaintiffs asked for injunctive relief, the State of Wyoming moved to

intervene as a matter of right. See State of Wyoming’s Mot. to Intervene, ECF No. 18. A few

days later, the Upper Green River Cattle Association, Sommers Ranch, LLC, Price Cattle Ranch,

Murdock Land & Livestock Co., and the Wyoming Stock Growers Association (collectively

“Cattle Ranchers”) also moved to intervene. See Mot. to Intervene by Cattle Ranchers, ECF

No. 21. On June 1, 2020, the court granted Wyoming’s and the Cattle Ranchers’ motions to

intervene, determining that the parties had satisfied the conditions of intervention as a matter of

right. Order 06/01/2020, ECF No. 36. The court held oral argument on Plaintiffs’ Motion for



                                                  14
Preliminary Injunction on June 3, 2020.         The court also gave Defendant-Intervenors the

opportunity for supplemental briefing on the question of Plaintiffs’ standing. Rough Tr. from

06/03/2020 Hr’g on Pl.’s Mot. for Prelim. Inj. [hereinafter Rough Tr.], at 10.

       The court denied Plaintiffs’ motion in a one-page Order issued on June 12, 2020, which

stated that a Memorandum Opinion articulating the court’s reasoning would follow. 6/12/2020

Order, ECF No. 44.

IV.    THRESHOLD MATTERS

       Before turning to the merits of Plaintiffs’ motion for injunctive relief, the court must

address two threshold issues: (1) whether Plaintiffs’ request for relief is moot with respect to the

Kendall Warm Springs dace, and (2) whether Plaintiffs have standing to challenge the authorized

taking of nuisance grizzly bears under the 2019 Biological Opinion and Incidental Take Statement.

       A.      Plaintiff’s Request for Preliminary Injunctive Relief as to the Kendall Warm
               Springs Dace is Moot.

        “In general, a case becomes moot ‘when the issues presented are no longer live or the

parties lack a legally cognizable interest in the outcome.’” Conservation Force, Inc. v. Jewell, 733

F.3d 1200, 1204 (D.C. Cir. 2013) (quoting Larsen v. U.S. Navy, 525 F.3d 1, 3 (D.C. Cir. 2008)).

This can occur “when, among other things, the court can provide no effective remedy because a

party has already obtained all the relief that it has sought.” Id. (cleaned up) (quoting Monzillo v.

Biller, 735 F.2d 1456, 1459 (D.C. Cir. 1984)). A federal court lacks jurisdiction to decide a moot

case “because [its] constitutional authority extends only to actual cases or controversies.” Id.

(quoting Iron Arrow Honor Soc’y v. Heckler, 464 U.S. 67, 70 (1983)). These same principles hold

true for requests for injunctive relief. See Taylor v. Resolution Trust Corp., 56 F.3d 1497, 1502

(D.C. Cir. 1995).




                                                15
       Here, Plaintiffs have “already obtained all the relief that [they have] sought” at the

preliminary injunction stage with respect to the Kendall Warm Springs dace; there is no additional

relief that the court can grant. See Jewell, 733 F.3d at 1204. Plaintiffs have asked for an injunction

prohibiting “the herding of cattle through the Kendall Warm Springs exclosure as authorized by

the UGRA Project Record of Decision,” Pls.’ Mot. at 25, but the defendant parties have agreed

that such crossings will not occur during the pendency of this case, see Hayward Decl. ¶ 7; Cattle

Ranchers’ Opp’n at 1 n.3. Thus, there is no need for injunctive relief.        The court cannot, as

Plaintiffs request, Rough Tr. at 31, grant just-in-case injunctive relief. Plaintiffs’ request with

respect to the Kendall Warm Springs dace is moot.

       B.      Plaintiffs Have Demonstrated Standing for their Grizzly Bear Claim.

       Next, the court addresses Plaintiffs’ standing with respect to their grizzly bear-related

claim. “In order to obtain a preliminary injunction, a party must show . . . a substantial likelihood

of success on the merits.’” Food & Water Watch, Inc. v. Vilsack, 808 F.3d 905, 913 (D.C. Cir.

2015) (internal quotation marks and citation omitted). “[T]he ‘merits’ on which [a] plaintiff must

show a likelihood of success encompass not only substantive theories but also establishment of

jurisdiction,” including a party’s standing. Id. (citation omitted). “To establish standing, the

plaintiff must show (1) it has suffered a ‘concrete and particularized’ injury (2) that is ‘fairly

traceable to the challenged action of the defendant’ and (3) that is ‘likely’ to be ‘redressed by a

favorable decision.’” Elec. Privacy Info. Ctr. v. Presidential Advisory Comm’n on Election

Integrity, 878 F.3d 371, 376–77 (D.C. Cir. 2017) (quoting West v. Lynch, 845 F.3d 1228, 1230

(D.C. Cir. 2017)). A plaintiff “bears the burden of establishing all three elements of standing,”

and “[i]n the context of a preliminary injunction” the court “require[s] the plaintiff to show a




                                                 16
substantial likelihood of standing under the heightened standard for evaluating a motion for

summary judgment.” Id. at 377 (cleaned up) (quoting Vilsack, 808 F.3d at 912–13).

       Plaintiffs in this case assert what is known as associational standing. “An association ‘has

standing to sue under Article III . . . if (1) at least one of its members would have standing to sue

in his own right; (2) the interest it seeks to protect is germane to its purpose; and (3) neither the

claim asserted nor the relief requested requires the member to participate in the lawsuit.” Ctr. for

Biological Diversity v. EPA, 861 F.3d 174, 182 (D.C. Cir. 2017) (internal quotation marks omitted)

(quoting Am. Trucking Ass’ns v. Fed. Motor Carrier Safety Admin., 724 F.3d 243, 247 (D.C. Cir.

2013)). When more than one association brings suit, the court need only find that one of them has

standing. Id. (citation omitted).

       The court agrees with Plaintiffs that they easily satisfy the second and third elements of

associational standing: Western Watersheds Project, Alliance for the Wild Rockies, and

Yellowstone to Uintas Connection are conservation groups that have in an interest in protecting

and restoring wildlife and their habitat, Pls.’ Suppl. Br. Regarding Art. III Standing, ECF No. 40

[hereinafter Pls.’ Suppl. Br.], at 4; see also Compl. ¶¶ 16–20, and the injunctive relief requested

here does not require a member’s participation as a named plaintiff, Pls.’ Suppl. Br. at 4. Whether

one of Plaintiffs’ members would have standing in his own right is a more complicated question.

       Defendants challenge the adequacy of Plaintiffs’ showing of individual member standing

as to all three elements—injury, causation, and redressability. See Fed. Defs.’ Suppl. Br. on Pls.’

Mot. for Prelim. Injunction, ECF No. 39 [hereinafter Fed. Defs.’ Suppl. Br.]; Wyoming’s Suppl.

Br. on Standing, ECF No. 41 [hereinafter Wyoming’s Suppl. Br.]; Cattle Ranchers’ Suppl. Br.

Regarding Pls.’ Standing, ECF No. 42 [hereinafter Cattle Ranchers’ Suppl. Br.]. Their challenges

are unpersuasive.



                                                 17
               1.      Injury

       Plaintiffs central allegation is that “FWS failed to adequately analyze the [UGRA] Project’s

impacts on female grizzly bear mortality and thereby failed to insure that the UGRA Project and

associated lethal removal of 72 grizzly bears would not likely jeopardize the continued existence

of those species.” Pls.’ Suppl. Br. at 3 (citing Pls.’ Br. at 13–16). This is a classic procedural

injury. See WildEarth Guardians v. Jewell, 738 F.3d 298, 305 (D.C. Cir. 2013) (describing “an

agency’s failure to prepare (or adequately prepare) an [Environmental Impact Statement] before

taking action with adverse environmental consequences” as an “archetypal procedural injury”);

see also Nat’l Park Conservation Ass’n v. Manson, 414 F.3d 1, 5 (D.C. Cir. 2005) (same). For a

procedural-rights plaintiff, a “procedural omission[]” is “necessary, but not sufficient” to establish

standing. Ctr. for Biological Diversity, 861 F.3d at 183. It “must also show” that the alleged

failure by the agency “affects [the plaintiff’s] members’ concrete aesthetic and recreation interests”

and “imperil[s] the members’ particularized interests.” Id. at 183 (cleaned up) (citing WildEarth

Guardians, 738 F.3d at 305; Fla. Audubon Soc’y v. Bentsen, 94 F.3d 658, 666 (D.C. Cir. 1996)

(en banc)). Put another way, an organization “must show . . . that the failure demonstrably

increased some specific risk of environmental harms that imperil the members’ particularized

interests in a species or habitat with which the members share a geographic nexus.” Am. Fuel &

Petrochemical Mfrs. v. EPA, 937 F.3d 559, 592 (D.C. Cir. 2019) (cleaned up) (quoting Fla.

Audubon Soc’y, 94 F.3d at 666–68; Ctr. for Biological Diversity, 861 F.3d at 183–84).

       For instance, in Center for Biological Diversity v. EPA, the plaintiff organization submitted

a declaration from one of its members who expressed “recreational, scientific, aesthetic,

educational, moral, spiritual and conservation interests in observing” the beetle species in question

in its natural habitat, which the declarant “regularly visit[ed] three-to-four times a year” and



                                                 18
planned to continue visiting with the hope that he would see the beetle again. 861 F.3d at 183

(cleaned up). A second declarant affirmed that he was a frequent visitor to the habitat of the second

species in question, a butterfly, and that he intended to return to look for the butterflies. Id.

Applying a motion-to-dismiss standard, the D.C. Circuit held that these affiants had made a

sufficient showing of a concrete and particularized injury to the plaintiff’s members. Id. at 183–

84.

         Here, to support their standing, Plaintiffs submit the declaration of Jason Christensen, the

Director of Yellowstone to Uintas Connection. Second Decl. of Jason Christensen, ECF No. 37

[hereinafter Christensen Decl.]. 8 Christensen states that he has “been camping, hiking and fishing

in the Upper Green River area for 33 years,” and that his “favorite aspect of being in the Upper

Green River area is looking for and viewing grizzly bears.” Id. ¶ 9. “The grizzly bear is one of

the species” that Christensen looks for when he is in the Upper Green River area and is one of his

“favorite species to view.” Id. ¶ 10. Christensen further affirms that he plans “to continue to visit

this area in search of grizzly bears . . . for as long as [he is] able and [has] specific plans to return

this summer.” Id. ¶ 11. Christensen further elaborates that he has “a longstanding scientific,

recreational, and aesthetic interest in the grizzly bear and its habitat,” id. ¶ 12; he has “a strong

appreciation for the role each animal plays in the ecosystem,” id. ¶ 15; and every time he “learn[s]

about a grizzly bear death due to livestock conflicts on the Upper Green River area, [he is]

saddened,” id. ¶ 23. He also has a “deep spiritual connection to the area and to the wildlife,

including grizzly bears, that live in the Upper Green River area.” Id. ¶ 16. Whenever Christensen




8
  Plaintiffs submitted the referenced declaration only after the court provided notice to the parties that they should be
prepared to address standing at the preliminary injunction hearing. See 06/02/2020 Minute Order. Despite the last-
minute filing, the court will consider the Christensen Declaration, as the defendant parties have had the opportunity
to respond to it.

                                                          19
visits the Upper Green River area, he goes “with the hope and intention that [he] might see a grizzly

bear.” Id. ¶ 24.

       The Cattle Rancher intervenor-defendants argue in opposition that, notwithstanding

Christensen’s declaration, Plaintiffs have not shown a concrete, particularized, and imminent

harm. They assert that because “Plaintiffs’ legally protected interest is in the species, not specific

animals,” Cattle Ranchers’ Suppl. Br. at 4, and because “the 2019 [Biological Opinion] will not

make Plaintiffs more likely to suffer legal harm” given that the grizzly bear population continues

to increase and other factors mitigate the risk that female bears will be taken, Plaintiffs’ concerns

about the increased lethal removal of female bears are unsubstantiated, id. at 4–8. But that

argument is really about the element of causation, not whether Christensen has asserted an injury

to his “concrete aesthetic and recreational interests.” Ctr. for Biological Diversity, 861 F.3d at

183. Christensen easily has established the requisite injury in fact.

               2.      Causation

        “Establishing causation in the context of a procedural injury requires a showing of two

causal links: ‘one connecting the omitted [procedural step] to some substantive government

decision that may have been wrongly decided because of the lack of [that procedural requirement]

and one connecting that substantive decision to the plaintiff’s particularized injury.’” Ctr. for

Biological Diversity, 861 F.3d at 184 (quoting Fla. Audubon Soc’y, 94 F.3d at 668). The second

step can be further broken down “into two smaller causal connections”: (a) one connecting the

agency’s failure with the harm to the species; and (b) one connecting the harm to the species to the

member’s interests. Conservation Law Found. v. Ross, 422 F. Supp. 3d 12, 23 (D.D.C. 2019).

       In this case, Plaintiffs argue that: (1) FWS’s failure to consider the effect of the UGRA

Project on female grizzly bears led to the “no jeopardy” finding and the higher number of allowable



                                                 20
lethal takings, any number of which could be female bears; (2) the findings and allowances set

forth in the 2019 Biological Opinion and Incidental Take Statement will harm the species because

an unknown number of female bears could be lethally removed from the Project area; and (3) the

harm to the species is directly connected to Christensen’s interests because the loss of even one

bear hurts his recreational and aesthetic interests.

       The State of Wyoming counters that “[t]he section 7 violation alleged by [Plaintiffs] at this

stage of the proceedings has nothing to do with the total amount of lethal grizzly bear take

authorized by [FWS]” and that Plaintiffs “have not shown that [FWS] likely would have authorized

fewer total grizzly bear mortalities in the Project area if it had addressed female grizzly bear

mortality in the manner they espouse.” Wyoming’s Suppl. Br. at 5. In other words, the State

contends that the alleged violation did not cause Plaintiffs’ injury. The Cattle Rancher intervenor-

defendants, as discussed, make a similar argument. But the intervenor-defendants demand more

than is required to establish causation with respect to a procedural injury. “[I]n a procedural-injury

case, a plaintiff need not show that better procedures would have led to a different substantive

result.” Renal Physicians Ass'n v. U.S. Dep’t of Health and Human Servs., 489 F.3d 1267, 1278

(D.C. Cir. 2007). Put another way, a plaintiff need not demonstrate, as the intervenor-defendants

insist, “that, but for the procedural defect, the final outcome of the rulemaking process would have

been different[.]” Ctr. for Law and Educ. v. Dep’t of Educ., 396 F.3d 1152, 1160 (D.C. Cir. 2005).

Under this standard, Plaintiffs have established causation between the alleged procedural

deficiency and their member’s injury. There is a reasonable causal connection between the

agency’s alleged failure to adequately consider the effect of a higher number of takings of female

grizzly bears and the increased potential loss of species, which would injure Christensen’s

recreational and aesthetic interests.



                                                  21
               3.      Redressability

       Finally, Defendants insist that Plaintiffs have not satisfied the element of redressability.

Federal Defendants argue that “[e]ven if this Court were to grant Plaintiffs’ motion, the Ranchers

would still be allowed to lawfully graze their livestock on the allotments,” the grazing cattle will

likely “attract grizzly bears to the allotments and result in grizzly predation on cattle,” making

lethal removal necessary, and the Wyoming Game and Fish Department would then “be authorized

to lawfully remove the predating bears pursuant to 50 C.F.R. § 17.40(b).” Fed. Defs.’ Suppl. Br.

at 3–4. And “[b]ecause Wyoming and FWS . . . would retain this separate avenue for lethal

removals, the requested preliminary injunction would not ‘produce tangible, meaningful results in

the real world.’” Id. at 5 (quoting Common Cause v. Dep’t of Energy, 702 F.2d 245, 254 (D.C.

Cir. 1983)); see also Cattle Ranchers’ Suppl. Br. at 9–10 (“[L]ethal removal is permitted by the

4(d) Rule.”). The Cattle Ranchers offer two additional reasons why Plaintiffs’ purported harms

are not redressable. First, they contend that injunctive relief will not foreclose the non-lethal

relocation of nuisance bears from the GYE, and so Christensen’s recreational and aesthetic

interests will be harmed even if lethal takings are prohibited. Cattle Ranchers’ Suppl. Br. at 8–9.

Second, they insist that “lethal removal will continue to be available outside of the Project area,”

such as on non-federal lands outside of the Project area or private lands within the Project area.

Id. at 9. Accordingly, the bears might still be taken, regardless of an injunction preventing the

lethal removals of nuisance bears from federal lands in the UGRA Project. The court finds

Defendants’ arguments unpersuasive.

       “[A] procedural right may permit a litigant to assert that right ‘without meeting all the

normal standards for redressability and immediacy.’” Fla. Audubon Soc’y, 94 F.3d at 668 (quoting

Lujan v. Defs. of Wildlife, 504 U.S. 555, 572 n.7 (1992)). Instead, the redressability requirement



                                                22
is “relaxed” when a plaintiff has alleged a procedural injury. WildEarth Guardians, 738 F.3d at

305–06. What “a more relaxed redressability requirement for procedural rights claims mean[s] is

that, instead of needing to establish that compelling the agency to follow the correct procedure

would lead to a substantive result that favors the [plaintiff’s] concrete interests, the [plaintiff] need

only show that its concrete interests could be better protected.” Narragansett Indian Tribal

Historic Pres. Office v. Fed. Energy Regulatory Comm’n, 949 F.3d 8, 13 (D.C. Cir. 2020). “In

other words, the relaxed redressability requirement is met when correcting the alleged procedural

violation could still change the substantive outcome in the [plaintiff’s] favor; the [plaintiff] need

not go further and show that it would effect such a change.” Id. Plaintiffs have met this relaxed

standard. They are not required to show that the alleged procedurally deficient 2019 Biological

Opinion and Incidental Take Statement, if vacated and revisited, necessarily would lead to reduced

or limited takings of female grizzly bears. They need only show that such a result could protect

their interests. They have amply shown that to be the case here.

        Defendants’ arguments do compel a different result. With respect to their contention that

lethal takings could nevertheless continue under the 4(d) Rule, which provides a general

authorization for the taking of nuisance bears, see 50 C.F.R. § 17.40(b), that regulation and the

interagency guidelines mentioned therein do not address the UGRA Project specifically and

contain no numerical caps or time periods, see id; 2017 Grizzly Bear Recovery Plan Supplement

at 6; see also 2019 BiOp at 17–18 (citing 2017 Grizzly Bear Recovery Plan Supplement). The

preliminary injunctive relief sought, if granted, would prevent the lethal removal of bears within

the UGRA Project and, if Plaintiffs ultimately prevail, the agency could place temporal and

numerical limits on the taking of female grizzly bears. The Federal Defendants’ general authority

to take nuisance bears under the 4(d) Rule does not foreclose such a possible favorable outcome.



                                                   23
Additionally, the fact that non-lethal removals might continue in the UGRA Project area or that

lethal killings could continue outside of it, does not mean that preliminary injunctive relief would

not resolve the injury that Christensen claims: harm to his recreational and aesthetic interests from

the lethal taking of a grizzly bear within the UGRA Project area. Thus, the preliminary relief

sought, if granted, could redress the injury claimed.

V.     LEGAL STANDARD

       Having satisfied itself that Plaintiffs have standing as to their grizzly bear-related claim,

the court turns now to the merits. “A preliminary injunction is an extraordinary and drastic

remedy” and “should never be awarded as of right.” Munaf v. Geren, 553 U.S. 674, 689–90 (2008)

(internal quotation marks and citations omitted). A plaintiff is entitled to such “extraordinary

relief” only “upon a clear showing” that it is “entitled to such relief.” Winter v. Nat. Res. Def.

Council, 555 U.S. 7, 22 (2008). Such a showing requires a plaintiff to establish that: (1) it is likely

to succeed on the merits of its claim; (2) it is “likely to suffer irreparable harm in the absence of

preliminary relief”; (3) “that the balance of equities tips in [its] favor”; and (4) “that an injunction

is in the public interest.” Id. at 20. Any injunction issued by the court “should be narrowly tailored

to remedy the harm shown.” Nat. Treasury Emps. Union v. Yeutter, 918 F.2d 968, 977 (D.C. Cir.

1990) (citing Gulf Oil Corp. v. Brock, 778 F.2d 834, 842 (D.C. Cir. 1985)).

       The D.C. Circuit evaluates the four factors required for a preliminary injunction on a

“sliding scale.” Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1291 (D.C. Cir. 2009)

(quoting Davenport v. Int’l Bhd. of Teamsters, 166 F.3d 356, 361 (D.C. Cir. 1999)). If a “movant

makes an unusually strong showing on one of the factors, then it does not necessarily have to make

as strong a showing on another factor. Id. at 1291–92. Although the Supreme Court’s decision in

Winter cast some doubt on the viability of the sliding scale approach, see id. at 1296 (Kavanaugh,



                                                  24
J., concurring) (“[T]he old sliding-scale approach to preliminary injunctions . . . is ‘no longer

controlling, or even viable.’” (quoting Am. Trucking Ass’ns v. City of Los Angeles, 559 F.3d 1046,

1052 (9th Cir. 2009)), the D.C. Circuit has yet to decide whether to abandon that test, Archdiocese

of Wash. v. Wash. Metro. Area Transit Auth., 897 F.3d 314, 334 (D.C. Cir. 2018).

         Regardless of which approach the court takes, Plaintiffs in this case cannot prevail, as they

have failed to establish irreparable harm. The court therefore need not consider the other injunctive

relief factors. See CityFed Financial Corp. v. Office of Thrift Supervision, 58 F.3d 738, 747 (D.C.

Cir. 1995). 9

VI.      DISCUSSION

         Plaintiffs argue that they will suffer an irreparable injury in this case because “it is

undisputed that grizzly bears . . . will be killed as a result of FWS’s authorization of 72 lethal

grizzly removals” and that “more grizzly bears will be killed while the Court reaches a final

decision on the merits of this case in the absence of a preliminary injunction.” Pls.’ Mot. at 20.

Defendants counter that Plaintiffs have not demonstrated irreparable harm, because “Plaintiffs’

argument is premised on the incorrect notion that the mortality of one ESA-listed animal

constitutes irreparable harm,” and further, the 4(d) Rule “specifically authorizes lethal removal of

nuisance grizzly bears.” Fed. Defs.’ Opp’n at 15; see also State of Wyoming’s Mem. of P. & A.

in Opp’n to Pls.’ Mot., ECF No. 23 [hereinafter Wyoming’s Opp’n], at 9–14; Cattle Ranchers’

Opp’n at 10–13.

         As a general matter, an irreparable injury “must be both certain and great; it must be actual

and not theoretical.” Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985). “[T]he party


9
  Plaintiffs encourage the court to adopt an “altered” preliminary injunction test from the Ninth Circuit, which
essentially does away with the balancing-of-equities and public-interest factors. See Pls.’ Mot. at 11–12, 21–22
(citing Cottonwood Envtl. Law Ctr. v. U.S. Forest Service, 789 F.3d 1075, 1090–91 (9th Cir. 2015)). But because
Plaintiffs have failed to demonstrate irreparable harm, the result is the same regardless of which test the court adopts.

                                                          25
seeking injunctive relief must show that the injury complained of is of such imminence that there

is a clear and present need for equitable relief to prevent irreparable harm.” Id. (cleaned up)

(citation omitted). Further, the movant must “substantiate the claim that irreparable injury is

‘likely’ to occur.” Id. (citation omitted). “Bare allegations of what is likely to occur” are

insufficient because the court must decide “whether the harm will in fact occur.” Id. Accordingly,

“[t]he movant must provide proof that the harm has occurred in the past and is likely to occur

again, or proof indicating that the harm is certain to occur in the near future.” Id.

        The parties have offered competing theories as to the proper standard for an “irreparable

injury” in the context of an ESA case. Plaintiffs argue that the taking of even a single threatened

or endangered animal constitutes irreparable injury. Pls.’ Mot. at 19. Plaintiffs point to American

Rivers v. United States Army Corps of Engineers in which the district court quoted a holding from

another case stating that:

                even when there was “not the remotest possibility that [the planned
                agency activity] during the period in which a preliminary injunction
                would be in place [would] eradicate the species,” the strong
                congressional mandate contained in the ESA to protect endangered
                and threatened species supported the finding that “the loss even of
                the relatively few [individuals] that are likely to be taken through
                [an agency action] during the time it will take to reach a final
                decision in this case is a significant, and undoubtedly irreparable
                harm.”

271 F. Supp. 2d 230, 258–59 (D.D.C. 2003) (quoting Fund for Animals v. Turner, Civ. A. No. 91-

2201 (MB), 1991 WL 206232, at *8 (D.D.C. Sept. 27, 1991). The cited case, Fund for Animals,

Inc. v. Turner, held that “the loss even of the relatively few grizzly bears that are likely to be taken

through a sport hunt during the time it will take to reach a final decision in this case is a significant,

and undoubtedly irreparable, harm,” 1991 WL 206232, at *8, given that “Congress intended

endangered species to be afforded the highest of priorities,” id. (quoting Tenn. Valley Auth. v. Hill,

437 U.S. 153, 174 (1978)). In Turner, the estimated killing of three to nine bears during the
                                                   26
pendency of the case was sufficient to establish irreparable harm. Id.; see also Humane Soc’y of

the U.S. v. Kempthorne, 481 F. Supp. 2d 53, 69 (D.D.C. 2006), judgment vacated on other grounds

by 527 F.3d 181 (D.C. Cir. 2008) (“The Court agrees” that “[r]equiring Plaintiffs to show jeopardy

to the existence of a species in order to secure injunctive relief would stand the ESA on its head.

Without the ability to enjoin illegal taking under the ESA, courts would be without power to

prevent harm to endangered species before a species was on the brink of extinction.”).

       For their part, Defendants argue that to demonstrate irreparable harm, Plaintiffs must show

that the activity they seek to enjoin “will substantially affect the species as a whole, not

individuals.” Fed. Defs.’ Opp’n at 16 (citing Pac. Coast Fed’n of Fishermen’s Ass’ns v. Ross, No.

1:20-cv-0431-DAD-SAB, 2020 WL 1699980, at *5 (E.D. Cal. Apr. 7, 2020)); see also Wyoming’s

Opp’n at 9–13. The only D.C. Circuit case that Defendants cite to support their position is Fund

for Animals v. Frizzell, a case in which the court held that it could not accept the plaintiffs’

“extreme contention that the loss of only one bird is sufficient injury to warrant a preliminary

injunction; rather, a proponent of such an injunction must raise a substantial possibility that the

harvest of excessive numbers of these waterfowl will irretrievably damage the species.” 530 F.2d

982, 987 (D.C. Cir. 1975).

       The court agrees that “[r]equiring Plaintiffs to show jeopardy to the existence of a species

in order to secure injunctive relief would stand the ESA on its head.” Kempthorne, 481 F. Supp.

2d at 69. Furthermore, the D.C. Circuit has never applied Frizzell to a challenge, as here, brought

under the ESA. Frizzell arose under the National Environmental Policy Act of 1969, and the court

described the bird in question as “a reasonably abundant game species.” 530 F.2d at 987.

Applying Frizzell to a case involving a threatened species is a dubious proposition. See Greater




                                                27
Yellowstone Coal. v. Flowers, 321 F.3d 1250, 1257 (10th Cir. 2003) (rejecting Frizzell standard in

an ESA case).

        But neither is the court convinced that the killing of a single member of a threatened species

constitutes irreparable harm, especially where, as here, the grizzly bear population has been

growing for years. See 2019 BiOp at ii, 14–16; Fed. Defs.’ Opp’n, Decl. of Nathan Darnall, ECF

No. 26-3 [hereinafter Darnall Decl.], ¶ 9. 10 The case law simply does not support such a

conclusion. Even in American Rivers, relied on heavily by Plaintiffs, the court considered the

“continued existence of” the species when making its harm finding. 271 F. Supp. 2d at 259.

Ultimately, in this case, the court declines to adopt either extreme standard. It suffices to say that

Plaintiffs have not offered evidence of a “certain and great” harm that is “likely to occur.” See

Wis. Gas Co., 758 F.2d at 674.

        The problem for Plaintiffs is that they are not starting from a baseline of zero takings.

Rather, the court must take account of past numbers of lethal grizzly bears removals, as it is the

increased margin of lethal takings that is the subject of Plaintiffs’ claim. Additionally, Plaintiffs

are challenging FWS’s failure to properly consider, and to cap, the lethal removal of female

grizzlies. Pls.’ Mot. at 13–16. Accordingly, the possible harm that the court must consider is not

the killing of all grizzly bears during the pendency of this case, but rather the killing of female

bears. Plaintiffs point to FWS’s estimates that five bears could be lethally removed from the

allotments in 2020, and six bears in 2021. Pls.’ Mot. at 20 (citing 2019 BiOp at 44, 49). Plaintiffs

do not, however, offer any estimate of how many of those bears is likely to be female. In fact, for

several reasons, the data and the evidence before the court suggest that the taking of more than one

or two female bears during the pendency of this case is unlikely to occur.


10
  The court expresses no view on whether the taking of a single endangered species would constitute irreparable
harm.

                                                      28
       For one thing, historical data shows little variance in lethal takings of female grizzly bears

over the last decade. Between 2010 and 2019, seven female bears were lethally removed from the

UGRA Project area, an average of 0.7 females bears per year (out of a total 38 bears that were

taken during those years), with no more than two taken in a single year. Fed. Defs.’ Opp’n, Decl.

of Dr. Hilary Cooley, ECF No. 26-2 [hereinafter Cooley Decl.], ¶ 18; Darnall Decl.¶ 16. The

annual rate is even lower over the last three years. No female bears were taken in 2019, one was

taken in 2018, and none were taken 2017. Cooley Decl. ¶ 18; Darnall Decl. ¶ 16. Although

Plaintiffs fear an overall increase in the number of takings over the next decade, see Compl. ¶¶ 96–

97, Plaintiffs have not presented any evidence suggesting that the number of female grizzly bear

takings will deviate from past data during the lifecycle of this case.

       There are other reasons to believe that the taking of female grizzly bears will not suddenly

spike. The lethal taking of a nuisance bear is a last resort, and there are many checks in the process

to ensure that the killing of such a bear, especially a female, cannot be a sudden or spur-of-the-

moment decision. The 2019 Biological Opinion notes that “management removal is a management

tool available for specific, chronic depredation situations, to be used in conjunction with other

measures that focus on preventing and minimizing the causes of livestock-grizzly bear conflicts.”

2019 BiOp at 44–45. The Wyoming Game and Fish Department’s “conflict management program

will focus on education and preemptive management strategies” and “[n]on-lethal control

measures will be exercised whenever appropriate and practical.” Id. at 33–34. The Biological

Opinion sets forth other tactics that the agency should use before lethally taking a bear. Id. In

fact, management removals are only employed “when other options are not practical or feasible.”

Id. at 34. Further, “[l]ocation, cause of incident, severity of incident, history of the offending

grizzly bear(s), and bear’s health, age, and sex will be considered in any decisions about



                                                 29
appropriate management actions.” Id. The final decision on whether a lethal removal is necessary

requires more than one agency—the decision is made by FWS’s Grizzly Bear Recovery

Coordinator in close coordination with the Wyoming Game and Fish Department. Id. at 44.

       Applicable regulations also place restrictions on the taking of a nuisance grizzly bear. The

4(d) Rule permits the removal of a nuisance bear only if “[i]t has not been reasonably possible to

eliminate such threat or depredation by live-capturing and releasing unharmed in a remote area the

grizzly bear involved.” 50 C.F.R. § 17.40(b). Further, FWS’s Grizzly Bear Recovery Plan

imposes an additional numerical limit on the lethal removal of nuisance bears by setting mortality

thresholds of 9 percent for independent female bears, 9 percent for dependent young, and

20 percent for independent males. 2017 Grizzly Bear Recovery Plan Supplement at 6. Under the

Revised Demographic Recovery Criteria, “[i]f mortality limits are exceeded for any sex/age class

for three consecutive years and any annual population estimate falls below 612 . . . , the IGBST

will produce a Biology and Monitoring Review to inform the appropriate management response.”

Id. at 5; see also 2019 BiOp at 18. These built-in checks will restrain the number of female bear

takings in the immediate future, even without a numerical limit.

       Finally, an equitable consideration weighs against granting injunctive relief: Plaintiffs’

unexplained delay in bringing this suit. FWS issued the 2019 Biological Opinion in April 2019,

see 2019 BiOp, and the 2019 Record of Decision on October 11, 2019, see UGRA Record of

Decision. At oral argument, Plaintiffs admitted that they learned of the Record of Decision the

same month it was issued and obtained the 2019 Biological Opinion shortly thereafter. See Rough

Tr. at 19. Yet, Plaintiffs waited over three months, until January 24, 2020, before supplying

Federal Defendants with the statutorily required 60-day notice of their intent to file a lawsuit

alleging violations of the ESA. Compl. ¶ 14; see also 16 U.S.C. § 1540(g)(2)(A)(i). Plaintiffs



                                               30
filed suit shortly after the 60-day notice period expired, see Compl. (filed on March 31, 2020), but

then waited another five weeks before filing their Motion for Preliminary Injunction, see Pls.’ Mot.

(filed on May 8, 2020). These unexplained delays in seeking emergency relief undermine their

contention that they will be irreparably harmed absent an injunction. Newdow v. Bush, 355

F. Supp. 2d 265, 292 (D.D.C. 2005) (finding that “[a]n unexcused delay in seeking extraordinary

injunctive relief may be grounds for denial because such delay implies a lack of urgency and

irreparable harm” (collecting cases)); Frizzell, 530 F.2d at 987 (holding that a delay of forty-four

days before seeking injunctive relief was “inexcusable” and “bolstered” the “conclusion that an

injunction should not issue,” particularly where the party seeking the injunction had knowledge of

the pending nature of the alleged irreparable harm). 11

VII.     CONCLUSION

         For the foregoing reasons, the court denies Plaintiffs’ Motion for Preliminary Injunction,

ECF No. 15.




Dated: June 19, 2020                                                  Amit P. Mehta
                                                               United States District Court Judge




11
   Federal Defendants argue that Plaintiffs could have brought their suit even earlier if they had asserted only APA
claims, which are not subject to a 60-day notice requirement. Fed. Defs.’ Suppl. Br. at 4 n.3. But it is doubtful that
Plaintiffs could have avoided the ESA’s notice regime by filing under the APA. An APA claim is not available where
there is another adequate remedy, and courts have recognized that the ESA provides such a remedy. See Friends of
Animals v. Salazar, 670 F. Supp. 2d 7, 15 (D.D.C. 2009). Thus, Plaintiffs likely could not have advanced an APA
claim, if at all, any sooner than an ESA claim.

                                                         31